Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 1 of 9




               Exhibit A
            Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 2 of 9




                                                                                                   PATENT APPLICATION

                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re application of                                                      Docket No: Q73020

Emmanual MARILLY, et al.

Appln. No.: 10/307,461                                                    Group Art Unit: 2614

Confirmation No.: 9501                                                    Examiner: Melur RAMAKRISHNAIAH

Filed: December 2, 2002

For:      A METHOD OF DETERMINING SERVICE TRENDS

                                     AMENDMENT UNDER 37 C.F.R § 1.111
MAIL STOP AMENDMENT
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-14 5 0

Sir:
          In response to the Office Action dated February 12, 2007, please amend the above-

identified application as follows on the accompanying pages.


                                                  TABLE OF CONTENTS
AMENDMENTS TO THE CLAIMS .......................................................................................... 2

REMARKS ................................................................................................................................. 5
          Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 3 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                      Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


AMENDMENTS TO THE CLAIMS

        This listing of claims will replace all prior versions and listings of claims in the

application:


LISTING OF CLAIMS:
         1. (Currently Amended): A method of determining communications network service

trends, the method comprising the steps of:

        ll-ll selecting two or more parameters of a network representative of a network service
and variable in time;

        ll-ll measuring and/or calculating at two or more times values of the network parameters;
        IT-]1 determining at two or more times the value of a service indicator as a function of
said measured and/or calculated parameter values;--arul

        ll-ll determining a trend of the indicator as a function of said determined indicator
values-:-, and

        determining as a function of the trend of the indicator a time of the service indicator

crossing a defined threshold.



        2. (Cancelled).



        3. (Original): The method of claim 1, wherein the network service is selected from the

group comprising: voice; videophone; telephone; multimedia; video on demand; private virtual

network; real time data; interactive data; and data stream services.




                                                  2
           Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 4 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                   Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


          4. (Original): The method of claim 1, further comprising a step of determining an

indicator plane by linear regression of the measured and/or calculated network parameters.



          5. (Currently Amended): The method of claim 1, wherein the determining the service

trend includes comparing parameter values to predetermined thresholds.



          6. (Currently Amended): The method of claim 5, wherein the determining the service

trend further comprises:

          ll-lldetermining a network parameter trend, and

          ll-llcomparing the parameter trend to a predetermined threshold.



          7. (Original): The method of claim 1, wherein the trend of the indicator is determined by

a neural network.



          8. (Original): The method of claim 7, further comprising a training step in which the

neural network determines rules of association between a service trend and service parameter

values.



          9. (Original): The method of claim 8, wherein the training step comprises inserting into

the neural network a training base providing service trend values associated with service

parameter values.




                                                  3
        Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 5 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                 Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


        10. (Original): The method of claim 9, wherein the neural network is a multilayer

network.



        11. (Original): The method of claim 1, further comprising a step of calculating a

mathematical expectation of financial loss as a function of the network service trend determined.



        12. (Original): The method of claim 1, further comprising a step of determining a

capacity to provide a network service at a given time.



        13. (Original): A network and/or service management system using a method according

to claim 1.




                                                4
        Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 6 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                  Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461



                                           REMARKS
       Reconsideration and allowance of the subject application are respectfully requested. By

this Amendment, Applicant has amended claims 1, 5, and 6, and cancelled claim 2.

Accordingly, upon entry of this Amendment, claims 1 and 3-13 are all the claims pending in the

application. In response to the Office Action, Applicant respectfully submits that the claims

define patentable subject matter.

I.     Overview of the Office Action

       Claims 1-3, 5, 6, and 12-13 are rejected under 35 U.S.C. § 102(e) as being anticipated by

Clark (WO 01/80492). Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over

Clark in view of Jones et al. (U.S. Patent No. 6,721,750, hereafter "Jones"). Claims 7-10 are

rejected under 35 U.S.C. § 103(a) as being unpatentable over Clark in view of Chittipeddi (U.S.

Patent No. 6,246,325). Claims 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable

over Clark in view of Deville (U.S. Patent No. 5,909,646). By this Amendment, Applicant has

cancelled claim 2, therefore rendering moot the rejection of claim 2.

II.    Preliminary Matters

       A. Foreign Priority

       A certified copy of the Foreign Priority document was filed in the U.S. Patent and

Trademark Office on July 31, 2002. However, the Examiner did not properly acknowledge

receipt of the Foreign Priority document by checking box 12(a)(l) of the Office Action

Summary. Applicant respectfully requests that the Examiner fully acknowledge receipt of the

Foreign Priority documents in the next Office Action.




                                                5
        Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 7 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                    Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


       B. Information Disclosure Statement

       Applicant thanks the Examiner for initialing and returning a copy of the form PTO/SB/08

filed on December 2, 2002.


III.   Prior Art Rejections

       Disclosure of Clark

       Clark discloses generally a quality monitoring system for packet based multimedia signal

transmission systems. The monitoring system estimates the parameters of a statistical model

representing the probabilities of the packet based transmission system being in a low loss state or

a high loss state (page 5, lines 18-24), and uses the estimates to predict the subjective quality of

the multimedia signal.


       Analysis

       The Examiner alleges that Clark discloses all of the features of independent claim 1.

Applicant respectfully disagrees with the Examiner's position.

       Clark teaches a quality of service monitor for a multimedia communications system (FIG.

2) which selects at least two parameters (packet loss and jitter) (page 11, lines 1-13). The

parameters are measured at regular and frequent intervals (page 10, lines 29-30 and page 11,

lines 1-13). A service indicator (voice quality) is estimated at regular intervals based on the

determined parameters (page 11, lines 14-15). The computed voice quality is then transferred to

a Thresholding and History Tracking function (page 12, lines 13-15).


       There is no teaching or suggestion in Clark of "a subsequent step of determining as a

function of the trend of the indicator a time of the service indicator crossing a defined threshold"



                                                  6
           Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 8 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                    Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


as recited in amended claim 1. The Examiner provides no specific support in the cited reference

for this feature of the claim, but merely alleges that this feature along with the features of

dependent claims 3, 5, 6, 12 and 13 are taught in the Abstract, page 5, line 25 - page 6, line 23;

page 7, line 25 - page 9, line 21; page 10, line 17 - page 14, line 19 and FIGS. 3-7. However,

these cited portions (or any other portion) of Clark simply do not disclose "determining as a

function of the trend of the indicator a time of the service indicator crossing a defined threshold"

as recited in amended claim 1.


        Accordingly, Applicant respectfully submits that independent claim 1 should be

allowable because the cited references do not teach or suggest all of the features of the claim.

Claims 3-13 should also be allowable as least by virtue of their dependency on independent

claim 1.


        In view of the above, reconsideration and allowance of this application are now believed

to be in order, and such actions are hereby solicited. If any points remain in issue which the

Examiner feels may be best resolved through a personal or telephone interview, the Examiner is

kindly requested to contact the undersigned at the telephone number listed below.

        Applicant files concurrently herewith a Petition (with fee) for an Extension of Time of

one month, thereby extending the time for response to June 12, 2007. Applicant hereby

petitions for any extension of time which may be required to maintain the pendency of this

application, and any required fee for such extension is to be charged to Deposit Account No. 19-

4880.




                                                  7
         Case 6:20-cv-00454-ADA Document 20-2 Filed 09/03/20 Page 9 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111                                  Attorney Docket No.: Q73020
U.S. Patent Application No.: 10/307,461


        The Commissioner is also authorized to charge any additional fees under 37 C.F.R. § 1.16

and/or § 1.17 necessary to keep this application pending in the Patent and Trademark Office or

credit any overpayment to said Deposit Account No. 19-4880.

                                                     Respectfully submitted,



                                                     /Mark E. Wallerson/
SUGHRUE MION, PLLC                                   Mark E. Wallerson
Telephone: (202) 293-7060                            Registration No. 59,043
Facsimile: (202) 293-7860
   WASHINGTON OFFICE


     23373
    CUSTOMER NUMBER




Date: June 12, 2007




                                                 8
